DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuramochi et al. (US 20070116999) in view of Von Hofe (US 2492908), Aumann (US 20150151929), Yabe (US 20110280691) and Wernersbach et al. (US 20150077023).
As to claim 1, Kuramochi discloses a system for the manufacture of fuel cells (Abstract).  Kuramochi discloses that the system comprises of:  a first carriage, comprising a platform, traversable along a first track; a second carriage, comprising a platform, traversable along a second track; a sheet supplying means for supplying sheets to the support platforms of the carriages; a web supply means; wherein the 



    PNG
    media_image1.png
    535
    640
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    522
    826
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    506
    823
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    535
    719
    media_image4.png
    Greyscale

Kuramochi fails to specifically teach or disclose that sheet supply means comprising a pick and place robot and a the stack sheet supply seen in Fig. I and 12 can be replaced with a web of material that is then cut into individual sheets for the pick and place device to transfer to the pallets.  Von Hofe discloses a labeling apparatus comprising a sheet supply and pick and place device (Fig. 1).  Von Hofe teaches that the reel of material and cutter can be replaced with a stack of sheets (C1, L34 – C2, L17).  It would have been obvious to one of ordinary skill in the art at the time of the invention replace the stack sheet supply of Kuramochi with a reel of material and cutter because Von Hofe teaches they are known functional equivalents.

The above references as combined fail to teach or disclose whether the chain drive of Kuramochi can be replaced with a linear motor drive.  Aumann discloses a transport device for conveying products (Abstract).  Aumann teaches that it is known and conventional in the art of moving a carriage on a track to use a chain drive or a linear motor drive as propulsion means for the carriages of the device (paragraphs 4 and 5).  It would have been obvious to one of ordinary skill in the art at the time of the invention replace the chain drives of the respective first and second tracks of the device of Kuramochi with a linear motor drive because Aumann teaches they are known functional equivalents.  
The above references as combined fail to specifically teach or disclose that the linear motors of the first and second carriages are programmed to propel said first and second carriages at different speeds independently of each other as currently claimed.  It is the position of the Examiner that programming a controller to operate linear motors so as to stop, start and move at different speeds is known and conventional in the art and would have been obvious to one of ordinary skill at the time of the invention to use in the apparatus of the above references as combined.  Yabe discloses a work conveying system (Abstract).  Yabe discloses that it is known and conventional in the art to use linear motors with a controller which is programmed to operate independent linear motors which move independent carriers according to a linear or curved operation cycle (paragraph 51).  Wernersbach discloses a controlled motion system (Abstract).  Wernersbach discloses that is known and conventional in the art to program a controller to operate individual linear motors on different track sections so as to start and stop at least one mover while not changing the speed of the other movers, i.e. operate the carriages at different speeds (claim 21 and claim 29).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the controller programming of Yabe and Wenersbach in the apparatus taught by the above references as combined because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional method of operating carriers with linear motors in a linear motor propulsion drive system.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the system of the above references as combined contains all of the structural limitations of claim 1.
As to claims 5 and 6, the system of claim 1 is taught as seen above.  Kuramochi discloses that the system may have adhesive dispensers positioned above the track for dispensation upon the pallets (Fig. 13).
As to claim 7, the system of claim 1 is taught as seen above.  Kuramochi discloses that the carriages are pivotable so as to move the pallets towards the web with actuators for pivoting said pallets towards the web (Fig. 9 below).

    PNG
    media_image5.png
    538
    709
    media_image5.png
    Greyscale

	As to claim 8, the system of claim 1 is taught as seen above.  Kuramochi discloses that the tracks form loops on their respective planes but fails to specifically teach or disclose that the planes are not parallel as currently claimed.  Reorienting the planes of the track loops to optimize available space would be an obvious matter of design choice that would not change/modify the operation of the system since the tracks and carriers would still supply the pieces for lamination at a specific place and time in the process.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
As to claim 9, the system of claim 1 is taught as seen above.  Kuramochi discloses that the pick and place robot resides above the tracks which carry the pallets.
As to claim 10, the system of claim 1 is taught as seen above.  Claim 10 is rejected for the same reasons as claim 1 above.  
As to claim 11, the system of claim 1 is taught as seen above.  Kuramochi discloses that the supply means comprises of a pick and place robot.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuramochi et al. (US 20070116999), Von Hofe (US 2492908), Aumann (US 20150151929), Yabe (US 20110280691) and Wernersbach et al. (US 20150077023) as applied to claims 1 and 5-11 above, and further in view of Lesner et al. (US 20140080692).
As to claim 12, the system of claim 11 is taught as seen above.  Van Hofe discloses that there is a conveying means in the form of rollers for conveying the web to the cutter (Fig. 1).  It is the position of the Examiner that rollers and vacuum conveyers are known functional equivalents and would have been obvious to use in the system of the above references as combined. Lesner discloses a method of manufacturing an absorbent article (Abstract).  Lesner teaches that it is known and conventional in the art of conveying products to a desired location to use rollers or vacuum conveyors (paragraph 3).  It would have been obvious to substitute the roller of Van Hofe with a vacuum conveyor because Lesner teaches that they are known functional equivalents.  


Response to Arguments
Applicant's arguments filed October 1, 2021 have been fully considered but they are not persuasive. 
Applicant argues on page 6 of the Remarks that modifying the apparatus of Kuramochi by replacing the chain drive with a linear motor drive would be contrary to the fundamental teaching of requiring that all of the conveyors are moved at the same speed.  This argument is not persuasive because the apparatus of the above references as combined would still be capable of operating carriages on different rails to form pairs of carriages working in unison to place materials upon a desired surface at a desired speed as taught by Kuramochi, which would allow for the fuel cells to be manufactured efficiently while operating the conveyors continuously as recited in paragraph 95 of Kuramochi.  
In response to applicant's argument that Aumann is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Aumann is pertinent to the particular problem in which Applicant is concerned, a propulsion means for moving a carriages in an apparatus.
Applicant argues on pages 7 and 8 that in the absence of any actual evidence that one of ordinary skill in the art would have had a particular reason to replace the chain drive system of Kuramochi with linear motors, the rejection is legally erroneous as lacking basis in the prior art.  This argument is not persuasive since, as seen in the rejection above, Aumann discloses that chain and linear drive systems are known functional equivalents in the art of conveying a carrier upon a track.  This amounts to substituting equivalents known for the same purpose wherein the equivalency is recognized by the prior art of Aumann.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        

/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        November 6, 2021